DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock 
 (US20170030651) in view of Turney (US20170205146).
Regarding claim 1, Rock teaches a heat exchanger (see Fig. 1-5) comprising: a heat exchanger core (14) defining a helical, first fluid flow path (path through 110 & “the first passageways and the second passageways have a substantially helical path around the centerline of the counter-flow heat exchanger” – Claim 1) and a helical, second fluid flow path (path through 210 & “the first passageways and the second passageways have a substantially helical path around the centerline of the counter-flow heat exchanger” – Claim 1) in thermal communication with one another, wherein the first fluid flow path comprises a plurality of first fluid conduits arranged cross-sectionally in a two- dimensional grid configuration (see cross section of Fig. 4 & 5, in which 110 are arranged in a grid-like pattern & grid(s) shown in annotated Fig. 4 below, which while only one half of the cross section is labeled for each grid, , it is clear it applies to both) comprising at least one row and at least two columns of first fluid conduits in each pass of the helical first fluid flow path, a first fluid inlet structure (104 & 106) for supplying a first fluid from a first fluid inlet (102) to the plurality of first fluid conduits; and a first fluid outlet structure (113 & 114) for supplying the first fluid from the plurality of first fluid conduits to a first fluid outlet (116), wherein the first fluid inlet and outlet structures each comprise at least two multi-furcation stages wherein in each multi-furcation stage, a parent channel divides into two or more sub- channels that diverge away from each other, and wherein the two or more sub-channels of a first multi-furcation stage each correspond to a parent channel of a second multifurcation stage (104 divides into branches 107, which are further divided into further branches 107, and further divided into the first fluid flow paths 110, see also ¶[0025-0027] & claim 13-14, describing the “artery” & “veins” or “plurality of forks”/”series of forks”).  

    PNG
    media_image1.png
    685
    824
    media_image1.png
    Greyscale

Annotated Fig. 4 of Rock
Rock does not teach at least two rows and at least two columns of first fluid conduits in each pass of the helical first fluid flow path.
Turney teaches (see Fig. 5 & annotated Fig. 5 below) at least two rows and at least two columns of first fluid conduits in each pass of the helical first fluid flow path, in order to increase the surface area, thereby improving performance (¶[0030]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rock to include the multiple rows of the first fluid conduits as taught by Turney, in order to increase the surface area, thereby improving performance (¶[0030]).

    PNG
    media_image2.png
    517
    449
    media_image2.png
    Greyscale

Annotated Fig. 5 of Turney
Regarding claim 2, Rock teaches the limitations of claim 1, and Rock further teaches  the heat exchanger core comprises a homogenous block of material defining the first fluid flow path and the second fluid flow path extending therethrough (“heat exchanger system 10 formed from a single, integrated component, including the outer wall 5, formed via additive manufacturing” - ¶[0036]).
Regarding claim 3, Rock teaches the limitations of claim 1, and Rock further teaches    the first fluid inlet structure and the first fluid outlet structure are formed integrally and homogeneously with the heat exchanger core (“heat exchanger system 10 formed from a single, integrated component, including the outer wall 5, formed via additive manufacturing” - ¶[0036]).
Regarding claim 4, Rock teaches the limitations of claim 1, and Rock further teaches      the two-dimensional grid of first fluid conduits comprises at least twenty first fluid conduits (see number of 110, in cross-section of Fig. 4).
Regarding claim 5, Rock teaches the limitations of claim 1, and Rock further teaches      
the plurality of first fluid conduits (110) are each connected to adjacent first fluid conduits (see adjacent 110) within the heat exchanger core along their length.
Regarding claim 6, Rock teaches the limitations of claim 1, and Rock further teaches        the heat exchange core defines a plurality of concentric cylindrical ribs, which are defined by walls (see walls extending axially between 110) of the first fluid conduits and axial connections between the first fluid conduits.
Regarding claim 7, Rock teaches the limitations of claim 1, and Rock further teaches         the heat exchange core defines a plurality of helical, radial ribs, which are defined by walls (see walls extending radially between 110)  of the first fluid conduits and radial connections between the first fluid conduits.
Regarding claim 8, Rock teaches the limitations of claim 1, and Rock further teaches the second fluid path comprises a plurality of second fluid conduits arranged in a grid (see cross section of Fig. 4 & 5, in which 210 are arranged in a grid-like pattern), and wherein the second fluid conduits (210) are interspersed between the first fluid conduits (110).
	Regarding claim 9, Rock teaches the limitations of claim 1, and Rock further teaches         
 a first multi-furcation stage of the first fluid inlet structure or the first fluid outlet structure comprises a single parent channel that divides into at least four sub-channels arranged in a two- dimensional grid (104 divides into branches 107, which are further divided into further branches 107, and further divided into the first fluid flow paths 110, see also ¶[0025-0027] & claim 13-14, describing the “artery” & “veins” or “plurality of forks”/”series of forks”).  
	Regarding claim 10, Rock teaches the limitations of claim 1, and Rock further teaches          a second multi- furcation stage of the first fluid inlet structure or the first fluid outlet structure comprises a plurality of parent channels corresponding to the sub-channels of the first multi-furcation stage, and wherein each of those parent channels divides into at least four sub-channels arranged in a two-dimensional grid (104 divides into branches 107, which are further divided into further branches 107, and further divided into the first fluid flow paths 110, see also ¶[0025-0027] & claim 13-14, describing the “artery” & “veins” or “plurality of forks”/”series of forks”).  
	Regarding claim 11, Rock teaches the limitations of claim 1, and Rock further teaches  each sub-channel of a final one of the multi-furcation stages of the first fluid inlet structure and/or the first fluid outlet structure is connected to a respective one of the plurality of first fluid conduits, wherein a spacing between the sub-channels of the final multi-furcation stage is greater than a spacing between the plurality of first fluid conduits, and wherein the sub-channels of the final multi-furcation stage converge as they approach the plurality of first fluid conduits (104 divides into branches 107, which are further divided into further branches 107, and further divided into the first fluid flow paths 110, see also ¶[0025-0027] & claim 13-14, describing the “artery” & “veins” or “plurality of forks”/”series of forks”).  
	Regarding claim 12, Rock teaches the limitations of claim 1, and Rock further teaches    a second fluid outlet structure (212 & 214)  for supplying the second fluid from the second fluid flow path to a second fluid outlet (216), wherein the second fluid outlet structure comprises a second fluid conduit (214) which extends along a central axis of the heat exchanger core, and wherein the second fluid outlet structure is shaped to guide the second fluid from a final pass of the helical second fluid flow path into the second fluid conduit.
	Regarding claim 13, Rock teaches the limitations of claim 12, and Rock further teaches  
the second fluid outlet structure (212 & 214)  comprise a plurality of ribs (see ribs, defined by walls between respective 110/210 & 214) formed integrally with the heat exchanger core, and which spiral inwardly towards the second fluid conduit.
	Regarding claim 14, Rock teaches the limitations of claim 1, and Rock further teaches  
 the heat exchanger is from any one of: a polymer, a steel, aluminium or an aluminium alloy, nickel or a nickel alloy, titanium or a titanium alloy, and a superalloy (nickel alloy, titanium alloys, aluminum alloys, mixtures thereof ¶[0035]).
Regarding claim 15, Rock further a method of manufacturing a heat exchanger comprising: forming a heat exchanger according to claim 1 using additive manufacture (additive manufacturing” - ¶[0036]).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763